DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 1/25/2021.  

Claims
Claims 1, 4, 7, 8, 9, 11, 18, 19, 20, and 24 have been amended. 
Claims 2, 5, 12, and 17 have been cancelled.
Claims 1, 3, 4, 6-11, 13-16, and 18-24 are currently pending in the application and have been rejected as follows. 

Response to Arguments

101
The examiner withdraws the 101 rejection in light of the claim amendments.  The invocation of the digital wallet application and the digital wallet fraud guard agent in response to receiving a user command via a first user interface; and generating/displaying a second user interface that includes a triggered alert in response to receiving an indication of the threat level from a server; does not fall under an abstract idea.
103

 Issa discloses in sections [0032], [0037], and [0042] when the user desires to use a mobile device to perform a transaction via the transaction application, the transaction application initiates the threat client".  Further, Issa in section [0058] discloses that the mobile device includes user interface components (e.g. touchscreen, keypad) to receive user commands.  Therefore Issa teaches (or at least fairly suggests) that a digital wallet is invoked in response to receiving a user command via a first user interface and that the digital wallet fraud guard agent is activated in response to the digital wallet application being opened.  
Santhana in sections [0052]-[0054] and Figs 5A-5C discloses that a push notification is sent to the user's mobile device.  The push notification is in the form of different threat levels to indicate the severity of the transaction or the website.  This push notification is displayed on the user interface of the mobile device as depicted in Figs 5A-5C.  Further, the issuing bank or other financial institution may automatically block the transaction based on the determined 
112
The previous 112 rejections are withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-11, 13-16, and 18-24 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Further claims 1, 9, and 18 recite “identifying, based at least in part on the monitoring, a request for a transaction with a third-party in response to the monitoring of the usage of the digital wallet application, the request comprising information indicating an identification of the third-party”.  The specification fails to disclose that the third-party is identified based on the monitoring.  The specification in section [0032] discloses that the digital wallet fraud guard agent may accept user input, such as a selection of a merchant to be a transaction counterparty.  Therefore the identification of the third-party is in response to a user selection and not in response to the monitoring.
Further, claims 1, 9, and 18 recite “creating an electronic data packet based at least in part on the identification of the request for a transaction with the third-party, the electronic data packet comprising i) context data corresponding to the requested transaction, ii) information indicating the identification of the third-party, iii) geolocation data, iv) a device identifier (ID) of the client device, and v) a token corresponding to the transaction account of the electronic credential”.  The specification fails to disclose that an electronic data packet is created.  The specification in section [0032] discloses “the digital wallet fraud guard agent 40 is configured to send at least one of geolocation data, device ID, and/or a token identifying the transaction context data corresponding to the requested transaction and information indicating the identification of the third-party is sent (emphasis added).  The specification in section [0006]-[0008] discloses “the transaction context data may include at least one of geolocation data, a device ID, or a token identifying at least one of a transaction account holder and transaction account of an electronic credential”.  Therefore the transaction context data is the same thing as the geolocation data, device ID, and/or token.  
Furthermore, the dependent claims are also rejected as being dependent on the above claims.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 6-11, 13-16, and 18-24 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1, 9, and 18 recite “identifying, based at least in part on the monitoring, a request for a transaction with a third-party in response to the monitoring of the usage of the digital wallet application, the request comprising information indicating an identification of the third-party” (emphasis added).  It is unclear whether “in response to the monitoring of the usage of the digital wallet application” is referring to the same “based at least in part on the monitoring” or if there are two separate “monitoring” being performed.  Further it is unclear what is being performed “in response to the monitoring of the usage of the digital wallet application”.  
a threat level to a user interacting with the second user interface” (emphasis added).  It is unclear whether “a threat level” is referring to the same threat level as stated earlier in the claim.  
Furthermore, the dependent claims are also rejected as being dependent on the above claims.    

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 8, 9, 10, 13, 14, 15, 16, 18, 19, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20110034147 A1 (“Issa”) and US 20150088733 A1 (“Monastyrsky”) and US 20150213451 A1 (“Santhana”) and US 20160026999 A1 (“Kurian”).


Per claims 1, 9, and 18, Issa discloses a method comprising:
a processor (e.g. microprocessor) (Section [0024] and [0058]); 
a tangible, non-transitory memory (e.g. memory) configured to communicate with the processor (e.g. microprocessor) (Section [0058]); 
a digital wallet application (e.g. transaction application) stored in the memory, the digital wallet application installed on the client device (e.g. mobile device)… (Section [0032]); 
a digital wallet fraud guard agent (e.g. threat client) stored in the memory and executable by the processor, wherein when executed, the digital wallet fraud guard agent causes the processor to perform operations comprising: invoking the digital wallet application (e.g. transaction application) in response to receiving a user command (e.g. input) via a first user interface (e.g. user interface) associated with the digital wallet fraud guard agent to open the digital wallet application, the digital wallet fraud guard agent (e.g. threat client) being activated (e.g. initiate) in response to the digital wallet (e.g. transaction application) application being opened (Section [0032], [0037], [0042], and [0058]);
transmitting, over a network and prior to transmission of the electronic credential stored within the digital wallet application to the third-party, the electronic data packet (e.g. threat request) of the transaction context data to a digital wallet fraud guard service (e.g. threat server) executing on the network via a server device, wherein the digital wallet fraud guard service (e.g. threat server) determines a threat level (e.g. threat level) related to a risk of transaction fraud associated with a merchant system and based on the context data (Section [0023]-[0028], [0032]-[0033], and [0047]).  Note: the limitation “wherein the digital wallet fraud guard service determines a threat level related to a risk of transaction fraud associated with a merchant system and based on the context data” does not distinguish over the prior art because it is describing 

Although Issa discloses a fraud detection agent that is activated when a user uses a payment application in order to notify users of a transaction threat level, Issa does not specifically disclose monitoring usage of the digital wallet application and the electronic credential associated with the digital wallet application; identifying, based at least in part on the monitoring, a request for a transaction with a third-party in response to the monitoring of the usage of the digital wallet application, the request comprising information indicating an identification of the third-party.  However Monastyrsky, in analogous art of ensuring transaction safety, discloses:
monitoring usage of the digital wallet application (e.g. application) and the electronic credential (e.g. payment service) associated with the digital wallet application (Section [0074]-[0077]); 
identifying, based at least in part on the monitoring, a request for a transaction (e.g. start of the online transaction) with a third-party (e.g. site) in response to the monitoring of the usage of the digital wallet application (e.g. application), the request comprising information indicating an identification of the third-party (e.g. site) (Section [0074]-[0077]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the fraud guard agent of Issa to include the monitoring of the digital wallet application, as taught by Monastyrsky, in order to increase the security of the user when making online payments (See Monastyrsky Paragraph [0009]).


Although Issa/Monastyrsky discloses a fraud detection agent to monitor a digital wallet and notify users of a transaction threat level, Issa/Monastyrsky does not specifically disclose receiving, over the network from the server device of the digital wallet fraud guard service, prior to transmission of the electronic credential stored within the digital wallet application to the third-party, an indication of the threat level; generating a second user interface that includes a triggered alert indicator associated with the requested transaction, the triggered alert indicator including an icon for providing a visual indication of a threat level to a user interacting with the second user interface; rendering the second user interface on a display device prior to the electronic credential associated with the digital wallet application being provided to the third-party associated with the transaction request, wherein processing of the transaction is tailored based at least in part on the threat level.  However Santhana, in analogous art of transaction fraud prevention, discloses:
receiving, over the network from the server device of the digital wallet fraud guard service, prior to transmission of the electronic credentials stored within the digital wallet application to the third-party, an indication (e.g. push notification) of the threat level (e.g. threat level) (Section [0052]-[0054] and Figs. 5A-5C);
generating a second user interface that includes a triggered alert indicator (e.g. push notification) associated with the requested transaction, the triggered alert indicator including an icon for providing a visual indication of a threat level (e.g. threat level notification) to a user interacting with the second user interface (Section [0052]-[0054] and Figs. 5A-5C); 
rendering the second user interface on a display device (e.g. mobile device) prior to the electronic credential associated with the digital wallet application being provided to the third-party associated with the transaction request, wherein processing of the transaction is tailored based at least in part on the threat level (e.g. moderate and high threat levels preferably result in the issuing bank or other financial institution automatically blocking the transaction) (Section [0052]-[0054] and Figs. 5A-5C).  Note: the limitation “wherein processing of the transaction is tailored based at least in part on the threat level” does not distinguish over the prior art because it is not positively recited as a function or step being performed by the client device or computer device of the claims.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the fraud guard agent of Issa/Monastyrsky to display a threat indicator, as taught by Santhana, in order to allow the user to know the size of the threat with the transaction.

	
Although Issa/Monastyrsky/Santhana discloses a fraud detection agent to notify users of a transaction threat level before payment information is sent, Issa/Monastyrsky/Santhana does not specifically disclose …the digital wallet application installed on the client device and comprising an electronic credential associated with a transaction account; creating an electronic data packet based at least in part on the identification of the request for the transaction with the third-party, the electronic data packet comprising i) context data corresponding to the requested transaction, ii) information indicating the identification of the third-party, iii) geolocation data, iv) a device identifier (ID) of the client device, and v) a token corresponding to the transaction account of the electronic credential.  However Kurian, in analogous art of digital wallet tracking, discloses:
…the digital wallet application installed on the client device and comprising an electronic credential (e.g. credentials) associated with a transaction account (e.g. account) (Section [0036]-[0046]); 
creating an electronic data packet based at least in part on the identification of the request for a transaction with the third-party, the electronic data packet comprising i) context data corresponding to the requested transaction, ii) information indicating the identification of the third-party (e.g. transaction recipient), iii) geolocation data (e.g. GPS), iv) a device identifier (e.g. IP address) of the client device, and v) a token (e.g. token) corresponding to the transaction account of the electronic credential (Section [0052]-[0054] and Figs. 5A-5C); Note: the limitation “the electronic data packet comprising i) context data corresponding to the requested transaction, ii) information indicating the identification of the third-party, iii) geolocation data, iv) a device identifier (ID) of the client device, and v) a token corresponding to the transaction account of the electronic credential” does not distinguish over the prior art because it is simply describing the data within the electronic data packet and does not manipulate the steps/functions of the client computing device in a manipulative sense.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the digital wallet and electronic credential of Kurian for the transaction application and transaction data of Issa/Monastyrsky/Santhana.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claims 3, 10, and 19 Issa/Monastyrsky/Santhana/Kurian discloses all of the limitations of claims 1, 9, and 18 above.  Issa further discloses a method comprising:
wherein the digital wallet fraud guard service retrieves data including a merchant identifier, city (e.g. location information), state, country and fraud information (Section [0023]-[0028] and [0047]).  Note: the limitation “wherein the digital wallet fraud guard service retrieves data including a merchant identifier, city, state, country and fraud information” does not hold patentable weight or move to distinguish over the prior art because it is describing steps/functions of the digital wallet fraud guard service which is outside the scope of the system and the method.

Per claims 6, 13, and 21 Issa/Monastyrsky/Santhana/Kurian disclose all of the limitations of claims 1, 9, and 18 above.  Santhana further discloses the triggered alert indicator comprises a visual display of different colors (e.g. color-coded), each of the different colors indicating a relative degree of the risk of transaction fraud (Section [0054]).  Note: the limitation “wherein the triggered alert indicator comprises a visual display of different colors, each of the different colors indicating a relative degree of the risk of transaction fraud” does not hold patentable weight as written because it is describing the triggered alert indicator and is not positively recited as a step of the method or a function of the system.  

Per claims 7, 14, and 22 Issa/Monastyrsky/Santhana/Kurian discloses all of the limitations of claims 1, 9, and 18 above.  Santhana further discloses wherein the digital wallet fraud guard service (e.g. scoring server) is in communication with a merchant fraud threat database (e.g. one or more databases), and wherein the merchant fraud threat database stores a fraud threat assessment in association with the context data (e.g. the merchant URLs visited by the card holder can be compared against a database of known phishing or other problematic websites) (Section [0049]-[0051]).

Per claims 8, 15, and 23 Issa/Monastyrsky/Santhana/Kurian discloses all of the limitations of claims 1, 9, and 18 above.  Santhana further discloses wherein the digital wallet fraud guard service (e.g. scoring server) is in direct communication with an internal back end services (e.g. backend) via a back-end-to-service channel, and wherein the internal back end services comprise at least one of big data services, transaction analytics, transaction account data, transaction account holder data, or merchant data (e.g. merchant names and URLs) (Section [0049]-[0051]).

Per claims 16 and 24, Issa/Monastyrsky/Santhana/Kurian discloses all of the limitations of claims 9 and 16 above.  Issa further discloses:
receiving, by the computing device, a request to access threat details (e.g. upon initiation by the transaction application, the threat client sends a threat request) (Section [0023]-[0028] and [0047]);
transmitting, by the computing device, the request for the threat details to a digital wallet fraud guard service (e.g. threat server) of a transaction account provider data center, wherein the digital wallet fraud guard service prepares the threat details (e.g. threat level and information identifying one or more safe locations) (Section [0023]-[0028] and [0047]);
receiving, by the computing device, the threat details (e.g. threat level and information identifying one or more safe locations) (Section [0023]-[0028] and [0047]);
displaying, by the computing device, the threat details (e.g. threat level) (Section [0023]-[0028] and [0047]).

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Issa/Monastyrsky/Santhana/Kurian, as applied to claims 1, 9, and 18 above, in further view of  US 20170193491 A1 (“Phipps”).

Per claims 4, 11, and 20 Issa/Monastyrsky/Santhana/Kurian fails to disclose the digital wallet fraud guard agent further causes the processor to further perform operations comprising at least receiving another user input, the other user input comprising at least one of a selection of the merchant system from among a list of merchant systems in response to the geolocation data, or a textual entry of a merchant name, wherein the context data comprises the other user input, and wherein the digital wallet fraud guard service further determines the threat level using data received from the other user input.  However Phipps, in analogous art of mobile transactions, discloses:
the digital wallet fraud guard agent (e.g. mobile transaction app) further causes the processor to further perform operations comprising at least receiving another user input (e.g. tapping or clicking), the other user input comprising at least one of a selection of the merchant system from among a list of merchant systems (e.g. nearby merchants) in response to the geolocation data, or a textual entry (e.g. searches) of a merchant name, wherein the context data comprises the other user input, and wherein the digital wallet fraud guard service further determines the threat level using data received from the other user input (Section [0034]-[0037]).  
It would have been obvious to one of ordinary skill in the art to include in the threat system application of Issa/Monastyrsky/Santhana/Kurian the ability to select and search for merchants in the application as taught by Phipps since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, the motivation to combine the ability to search for and select merchants to Issa/Monastyrsky/Santhana/Kurian is to provide convenience to the user by allowing them to see nearby merchants that they can shop from. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685